Order entered June 3, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-16-00615-CV

    IN RE INTERNATIONAL HOSPITAL CORPORATION HOLDING N.V., Relator

                  Original Proceeding from the 160th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-14-06257

                                             ORDER
       Before the Court is relator’s May 27, 2016 petition for writ of mandamus. The Court

requests that real party in interest and respondent file their responses to the petition, if any, on or

before June 20, 2016.


                                                        /s/    ROBERT M. FILLMORE
                                                               JUSTICE